                                         Case 2:18-cv-03837-PSG-SK Document 72-1 Filed 07/11/19 Page 1 of 6 Page ID #:1848




                                                          1    Stacey H. Wang (SBN 245195)            Charles H. Sanders (pro hac vice)
                                                               Vito Costanzo (SBN 132754)             LATHAM & WATKINS LLP
                                                          2    HOLLAND & KNIGHT LLP                   John Hancock Tower, 27th Floor
                                                               400 South Hope Street 8th Floor        200 Clarendon Street
                                                          3    Los Angeles, CA 90071-2040             Boston, MA 02116
                                                               Telephone: 213-896-2400                Telephone: (617) 948-6000
                                                          4    Facsimile: 213-896-2450                Facsimile: (617) 948-6001
                                                               stacey.wang@hklaw.com                  charles.sanders@lw.com
                                                          5    vito.costanzo@hklaw.com
                                                          6
                                                               Michael B. Eisenberg (pro hac vice)
                                                          7    HOLLAND & KNIGHT LLP
                                                               31 West 52nd Street
                                                          8    New York, New York 10019
                                                               Telephone: (212) 513-3529
                                                          9    Facsimile: (212) 385-9010
                                                               michael.eisenberg@hklaw.com
                                                          10

                                                          11   Attorneys for Plaintiffs
                                                               SEOUL SEMICONDUCTOR CO.,
                                                          12   LTD. and
                       400 South Hope Street, 8th Floor




                                                               SEOUL VIOSYS CO., LTD.
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14                        UNITED STATES DISTRICT COURT
                                                          15                      CENTRAL DISTRICT OF CALIFORNIA
                                                          16   SEOUL SEMICONDUCTOR CO.,                    Case No. 2:18-cv-03837-SJO-SK
                                                               LTD., a Korean corporation, SEOUL
                                                          17   VIOSYS CO., LTD., a Korean
                                                               corporation,                                SECOND DECLARATION OF
                                                          18                                               PROFESSOR STEVEN
                                                                              Plaintiffs,                  DENBAARS IN SUPPORT OF
                                                          19                                               PLAINTIFF’S SUPPLEMENT
                                                                     v.                                    CLAIM CONSTRUCTION
                                                          20                                               BRIEF
                                                               BED BATH & BEYOND, INC., a New
                                                          21   Jersey corporation,
                                                                                                           Complaint Filed: May 8, 2018
                                                          22                  Defendant.
                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28

                                                               SECOND DECLARATION OF PROF. DENBAARS
                                                               CASE NO.: 18-CV-03837-SJO-SK
                                         Case 2:18-cv-03837-PSG-SK Document 72-1 Filed 07/11/19 Page 2 of 6 Page ID #:1849




                                                          1           SECOND DECLARATION OF PROFESSOR STEVEN DENBAARS
                                                          2          I, Professor Steven DenBaars, hereby declare the following:
                                                          3          1. I am the same Professor Steven DenBaars who previously submitted a
                                                          4    declaration in this matter and incorporate that previous declaration herein by
                                                          5    reference.
                                                          6          2. I understand that the Court has indicated that it requires further information
                                                          7    regarding the plain and ordinary meaning of the terms “quantum dot”; “transparent
                                                          8    electrode layer”; “rectifying bridge unit”; and “multi-quantum well structure.”
                                                          9          3. I have been asked to provide my opinion on two of those terms: “quantum
                                                          10   dot” and “multi-quantum well structure.”
                                                          11                                          Quantum Dot
                                                          12         4. The 1999 article from National Renewable Energy Laboratory (Eisenberg
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13   Decl. Ex. 5) and the 2000 article in the Journal of Physical Chemistry B (Eisenberg
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14   Decl. Ex. 6), in my opinion, both provide similar and related explanations of how a
                                                          15   person of ordinary skill in the art would have understood quantum dots during the
                                                          16   time period at issue here.
                                                          17         5. In particular, a “bulk” crystal material is one that exists on the ordinary size
                                                          18   scale that people are able to interact with. As a scientist, we would say that the
                                                          19   properties of bulk materials are independent of their size. In other words, cutting a
                                                          20   crystalline object in half would be understood to result in two crystals half the size of
                                                          21   the original, but having all the same observable properties (hardness, density,
                                                          22   solubility, transparency, etc.) as the original.
                                                          23         6. Scientists have long understood, however, that the process of cutting a
                                                          24   crystal in half can’t continue forever. Eventually the cutting would proceed to the
                                                          25   atomic-scale, where properties are very different from the bulk properties that we see
                                                          26   every day.
                                                          27         7. As the above articles recognized, quantum wells, quantum wires, and
                                                          28   quantum dots exist on a size scale between bulk materials and the atomic scale. That
                                                                                                          -2-
                                                               SECOND DECLARATION OF PROF. DENBAARS
                                                               CASE NO.: 18-CV-03837-SJO-SK
                                         Case 2:18-cv-03837-PSG-SK Document 72-1 Filed 07/11/19 Page 3 of 6 Page ID #:1850




                                                          1    size scale is often referred to as nanoscale (short for nanometer-scale) or mesoscopic.
                                                          2    The properties of nanoscale structures differ from what is seen at both bulk and
                                                          3    atomic scale, with the properties being closely tied to the size of the structures.
                                                          4          8. The key to producing quantum wells, quantum wires, and quantum dots is
                                                          5    to reduce one, two, or three dimensions of a semiconductor crystal down into the
                                                          6    nanoscale domain. At that scale, we find that the material properties are very different
                                                          7    from the bulk properties of the same material.
                                                          8          9. Around the year 2000, scientists were working to both create and model
                                                          9    the properties of nanoscale structures. The distinction between achieving real-world
                                                          10   results on the one hand and trying to predict or explain properties would have been
                                                          11   understood as the difference between the work of experimental scientists
                                                          12   (experimentalists) and theoretical scientists (theoreticians). The former work, for
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13   example, to create new materials, whereas the latter work, for example, to predict and
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14   explain the properties of those new materials.
                                                          15         10. With respect to quantum dots in particular, around the year 2000 both
                                                          16   experimental scientists and theoretical scientists were hard at work in their relevant
                                                          17   domains.
                                                          18         11. At that time, the experimentalists were working on methods for
                                                          19   reproducibly creating nanoscale quantum dots from either a top down or bottom up
                                                          20   approach. In a top down approach, the process would begin with a larger crystal, with
                                                          21   the goal being to cut (for example lithography using a focused electron beam) the size
                                                          22   of the crystal down to nanoscale dimensions. The bottom up approach, in contrast,
                                                          23   would start with raw materials (usually liquids or gases) to try to build up to a
                                                          24   nanoscale structure. For both the top-down and bottom-up approaches, the focus was
                                                          25   on the constituent material (i.e., the semiconductor crystal) and the size that could be
                                                          26   achieved.
                                                          27         12. The ’731 patent is an example of the bottom-up approach to quantum dot
                                                          28   creation. In particular, in crystal growth, the goal is usually to minimize the effects of
                                                                                                         -3-
                                                               SECOND DECLARATION OF PROF. DENBAARS
                                                               CASE NO.: 18-CV-03837-SJO-SK
                                         Case 2:18-cv-03837-PSG-SK Document 72-1 Filed 07/11/19 Page 4 of 6 Page ID #:1851




                                                          1    lattice mismatch between a substrate and a material being grown on the substrate.
                                                          2    Lattice mismatch generally results in defects that harm the operation of the resulting
                                                          3    crystal layer. Rather than minimize lattice mismatch, the ’731 patent seeks to use that
                                                          4    property to cause the self-assembly of quantum dots. The focus of the ’731 patent,
                                                          5    therefore, was on a method of creating semiconductor crystal structures.
                                                          6          13. In other words, in my opinion, the work described in the ’731 patent falls
                                                          7    within the scope of experimental studies of creating nanoscale semiconductor
                                                          8    structures, where the focus was on the materials and the size that could be achieved.
                                                          9    That would have been how a person having ordinary skill in the art would have
                                                          10   understood the concept of a quantum dot based on his or her knowledge in view of
                                                          11   the description in the ’731 patent.
                                                          12                                 Transparent Electrode Layer
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13         14. As is obvious from viewing the shiny surface of most metals, strong
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14   conductors generally block rather than transmit light. Gold, copper, silver, platinum,
                                                          15   and aluminum are all examples of strong conductors that unless provided as an
                                                          16   extremely thin layer will effectively block all light from passing through.
                                                          17         15. In the field of light emitting diodes, people of ordinary skill in the art are
                                                          18   concerned with providing strong electrical connections to the device, but without
                                                          19   blocking too much of the light that would otherwise be emitted.
                                                          20         16. In this context, a transparent electrode layer would have been understood
                                                          21   as a thickness of conductive material that is capable of providing an electric current
                                                          22   while still permitting light to pass through.
                                                          23         17. The prototypical transparent electrode layer in the light-emitting-diode
                                                          24   field is indium tin oxide (ITO). A thin layer of ITO is essentially a colorless and clear
                                                          25   material that is capable of providing a strong electrical connection to the device while
                                                          26   permitting a substantial amount of the generated light to pass through.
                                                          27

                                                          28
                                                                                                         -4-
                                                               SECOND DECLARATION OF PROF. DENBAARS
                                                               CASE NO.: 18-CV-03837-SJO-SK
                                         Case 2:18-cv-03837-PSG-SK Document 72-1 Filed 07/11/19 Page 5 of 6 Page ID #:1852




                                                          1                                      Rectifying Bridge Unit
                                                          2          18. A rectifying bridge unit, which can also be referred to as a bridge rectifier,
                                                          3    is a well-known discrete electronic device.
                                                          4          19. The basic function of rectifiers is to take an alternating current as an input
                                                          5    and provide unidirectional current as an output. More specifically, alternating current
                                                          6    can be understood as a sine-like pattern, with a first half-cycle comprising a current
                                                          7    of electrons moving in the forward direction and then a second half-cycle comprising
                                                          8    a current of electrons moving in the reverse direction. A rectifier takes that reversing
                                                          9    current as an input and passes only unidirectional current as an output.
                                                          10         20. In one simple form of rectification known as half-wave rectification, a
                                                          11   device is used that permits current to flow in one direction and blocks all current from
                                                          12   traveling in the reverse direction. The result is a signal comprising discrete half-
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13   waves of either forward or reverse current.
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14        21. The textbook Electronics A Survey of Engineering Principles (Dkt. 62-13
                                                          15   at 5-6) provides a simple but accurate description of the operation of a bridge
                                                          16   rectifier, which is a type of full-wave rectifier. As shown in figure 7.35, during the
                                                          17   positive half-cycles of the alternating current, the flow of electrons are permitted to
                                                          18   pass in the positive direction through the resister R, which comprises the structure
                                                          19   being driven by the rectifier. In figure 7.36, the negative half-cycles of the alternating
                                                          20   current are inverted by reversing the connection to the resister R, so that the electrons
                                                          21   still pass in the positive direction through the resister.
                                                          22         22. In this way, both half-cycles of the incoming alternating current are used to
                                                          23   drive current through the resister R in the forward direction.
                                                          24                                Multi-Quantum Well Structure
                                                          25         23. In the field of light emitting diodes, a quantum well is an example of the
                                                          26   light generating (i.e., active) layer. As I explained above with respect to quantum
                                                          27   dots, the concept of a quantum well is based on confinement, which refers to
                                                          28   providing wider bandgap barriers around a lower bandgap structure.
                                                                                                          -5-
                                                               SECOND DECLARATION OF PROF. DENBAARS
                                                               CASE NO.: 18-CV-03837-SJO-SK
                                         Case 2:18-cv-03837-PSG-SK Document 72-1 Filed 07/11/19 Page 6 of 6 Page ID #:1853




                                                          1          24. For a single quantum well device, the well itself is a thin layer of lower
                                                          2    bandgap material with layers of higher bandgap barriers located above and below.
                                                          3    Nanostructures and Nanomaterials (Eisenberg Decl. Ex. 25) are a well-known text
                                                          4    that provides an apt description of both single-quantum well and multi-quantum well
                                                          5    devices. The difference between the two types of devices are that rather than having
                                                          6    a single thin layer of lower bandgap material as a well, a multi-quantum well, is a
                                                          7    stack of layers containing multiple lower bandgap wells interleaved between higher
                                                          8    bandgap barriers.
                                                          9

                                                          10         I declare under penalty of perjury and under the laws of the United States that
                                                          11   the foregoing is true and correct.
                                                          12
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13   Date: July 11, 2019
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                                                                        Prof. Steven DenBaars
                                                          14

                                                          15

                                                          16

                                                          17

                                                          18

                                                          19

                                                          20

                                                          21

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28
                                                                                                       -6-
                                                               SECOND DECLARATION OF PROF. DENBAARS
                                                               CASE NO.: 18-CV-03837-SJO-SK
